DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Applicant's arguments filed 14 September 2021 with respect to the interpretation of elements of claims 1, 5, and 9 under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph have been fully considered but they are not persuasive.
Applicant argues that the various “units” set forth in claims 1, 5, and 9 “each clearly identifies the structure by its function” and that one of ordinary skill in the art would understand that each of these terms “denotes structure as per the supporting description in the specification”. Finally, applicant argues that the claims define “specific structural interrelationships with other claimed features in terms of the respective positioning of these features within the overall self-localization device apparatus arrangement”.
However, none of these claimed units includes any terms that would necessarily require any specific structure. Instead, the “acquisition unit”, “estimation unit”, and “registration unit” of claim 1, the “reading unit” of claim 5, and the “processing unit” of claim 9 each includes the use of a term, “unit”, that would be readily recognized by one of ordinary skill in the art as being a generic placeholder term, each coupled with a corresponding function. The modifying labels for each of the units (i.e., “acquisition”, “estimation”, “registration”, “reading”, and “processing”) are further descriptive of the functionality of the units and are not understood to define any specific structure or even any general class of structures. from the camera. Furthermore, the requirement that the acquisition unit be mounted in a mobile object does not define any structure related to the function of acquiring the image from the camera. Regarding the estimation and registration units, there does not appear to be any specific structural elements beyond the generic requirement for a “unit” recited for either of these elements. In each of these cases, the additional language is directed to defining the specifics of the functions associated with each element. In claim 5, the reading unit does include the structural language “memory”, but, again, this structure cannot be sufficient to accomplish the function associated with the reading unit, namely “to read a partial area of the map onto a memory” (emphasis added). Like the camera, the memory  is the object of the function, rather than the structure that accomplishes it. Similarly, in claim 9, while the claim language does include structural language “hardware of the mobile object”, this structure is the source of the information (i.e., “constraints”) that is operated upon by the function(s) 
The “acquisition unit”, “estimation unit”, and “registration unit” of claim 1, the “reading unit” of claim 5, and the “processing unit” of claim 9 continue to be understood as invoking the provisions of 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or otherwise suggest registering a sight image as a key frame when the distance between the position of the mobile object and one key frame associated with the position is equal to or greater than a predetermined distance threshold, as now required by each of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Claims 1 and 3-17 (now renumbered for issue as 1 and 2-16, respectively) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
15 October 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665